DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 11, 14, 16, 17, 20, 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipate by Brennan et al. (US 8,970,590; hereinafter Brennan).

Regarding claim 1, Brennan discloses a method (title, abstract, fig. 2, claim 1 and dependents) comprising:
step 62, fig. 2, col. 8, lines 23-29);
performing a loop-paving process for a first portion of the surface to produce a first set of elements (in step 64 of fig. 2, geometry features are identified in CAD model, e.g. hole feature on a surface of the model, as shown in fig. 7a-d. The meshing around the hole feature is implemented using different kind of meshing, e.g. 112, 114, and/or 116. Meshing scheme around the hole feature 110 is understood performed by a loop-paving process for a first portion of the surface to produce a first set of elements. Figs. 7a-d, Col. 8, lines 22-59);
performing a Cartesian meshing process for a second portion of the surface to produce a second set of elements (cartesian meshing is understood performed for a second portion of the surface, e.g. portion that extends just beyond the meshing produced by first set of elements 112-116. E.g. quad meshing right outside of the loop-paved mesh elements 112-116 is reasonably understood as second set of elements to mesh the second portion of the surface. Specifically see figs. 7A, and 7C.
Cartesian meshing process is understood performed for a second portion of the surface having filet feature 120, as shown in fig. 9 to produce a second set of elements 122, and 124. See fig. 9, Col. 11, lines 15-27);
performing a subdivision meshing process for a third portion of the surface to produce a third set of elements (subdivision meshing process is understood performed for a third portion of the surface having e.g. rolling fillet feature 126 and/or chamfer feature 130, as shown in figs. 10-11, to produce a third set of elements, e.g. 128, 134-136. See figs. 10-11, Col. 11, lines 28-65); and
combining the first set of elements, the second set of elements, and the third set of elements to produce a final mesh for the surface of the part to be manufactured (after all mesh are generated for all surfaces, they are interconnected to generate overall mesh for the mode, abstract, claim 13).
Regarding claim 2, Brennan discloses the method of claim 1, further comprising manufacturing the part according to the final mesh (Col. 3, line 40).
Regarding claim 5, Brennan discloses the method of claim 1, further comprising defining zone nodeloops for the surface according to the first set of elements and the second set of elements (first and second set of elements 112-114, 120, 132-136 is understood defining zone nodeloops for the surface, having various features, figs. 7-11, abstract), and joining the zone nodeloops to produce a single connected zone nodeloop (The method includes generating a mesh for each surface shape; and interconnecting the generated mesh to form a mesh for the model – abstarct).
Regarding claim 7, Brennan discloses the method of claim 1, further comprising performing a smoothing process on a combination of the second set of elements and the third set of elements (The feature mesh control system 46 establishes rules for meshing the chamfer 130 including attributes such as the length/number of elements longitudinal elements 132, the number of transverse elements 134, and the aspect ration between the elements 132 and 134. As shown in FIG. 11B, the rules for the chamfer mesh may be extended to surfaces 138 adjacent to the chamfers 130 – Col. 11, lines 45-65).
Regarding claim 11, Brennan discloses a system (abstract) comprising:
a processor (col 3, lines 61-62); and
a non-transitory computer-readable medium storing instructions, that when executed by a processor, causes a data processing system to perform a set of tasks (col 13, lines11-17).
Regarding rest of the system claim 11, although wording is different, the material is considered substantially similar to that of method claim 1 discussed above.
Regarding system claims 14 and 16, although wording is different, the material is considered substantially similar to that of method claims 5, 7 respectively as discussed above.
Regarding claim 17, Brennan discloses a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause a computing system to perform a set of tasks (abstract, col 3, lines 61-62, col 13, lines11-17).
Regarding rest of the non-transitory computer-readable medium claim 17, although wording is different, the material is considered substantially similar to that of method claim 1 discussed above.
Regarding non-transitory computer-readable medium claims 20, 22, although wording is different, the material is considered substantially similar to that of method claims 5, 7 respectively as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
Claims 3, 4, 6, 12, 13, 15, 18, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bernnan in view of Chen et al. (US 9,824,493, hereinafter Chen).
Regarding claim 3, Brennan discloses the method of claim 1, except, further comprising defining boundary nodeloops for the surface according to the first set of elements, joining the boundary nodeloops to produce a first single nodeloop, and constructing a bounding box according to the first single nodeloop.
However, Chen discloses, systems and methods are provided for quadrilateral mesh generation (abstract), where, as shown in fig. 1(A), local quadrilateral meshing uses a paving approach or a Q-Morph approach. For example, according to the paving approach, a row of Col. 1, lines 38-60, fig. 1a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the local meshing technique disclosed by Chen to define the periphery of the hole feature and edge of the surface using applicable meshes (e.g. meshes 112-116 for hole feature, and/or meshes 128, 132-136 for edge features), thus defining boundary of the overall model surface and the holes, to obtain, method further comprising defining boundary nodeloops for the surface according to the first set of elements, joining the boundary nodeloops to produce a first single nodeloop, and constructing a bounding box according to the first single nodeloop [e.g. fig. 1A left most image shows boundary nodeloops for the surface according to the first set of elements e.g. 112-116 and/or 128, 132-136 of Brennan. Boundary nodeloops is understood producing a first single nodeloop, and constructing a bounding box according to the first single nodeloop], because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would improve the final mesh generation approach by clearly defining the edge areas of the model first, and thereafter filling the segmented and defied portions with appropriate meshes as applicable.
Regarding claim 4, Brennan discloses the method of claim 1, except, wherein the Cartesian meshing process is performed according to a bounding box that is constructed based on the first set of elements.
However, Chen discloses, systems and methods are provided for quadrilateral mesh generation (abstract), where, as shown in fig. 1(A), local quadrilateral meshing uses a paving approach or a Q-Morph approach. For example, according to the paving approach, a row of quadrilateral elements is generated along an existing boundary, and another row of quadrilateral elements is generated inside of the boundary. The Q-Morph approach starts with a background mesh obtained by triangulation of a surface. An initial front is defined from one or more edges in the background mesh. An edge in the background mesh adjacent to only one triangle becomes part of the initial front. Each edge on the front is initially sorted according to a state of the edge which defines how the edge is to be used in forming a quadrilateral element. Angles between adjacent front edges determine the state of an individual front. For example, a minimum deviation energy is used for determining two new front edges (Col. 1, lines 38-60, fig. 1a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the local meshing technique disclosed by Chen to define the periphery of the hole feature and edge of the surface using applicable meshes (e.g. meshes 112-116 for hole feature, and/or meshes 128, 132-136 for edge features), thus defining boundary of the overall model surface and the holes, to obtain, wherein the Cartesian meshing process is performed according to a bounding box that is constructed based on the first set of elements [here, bounding box is created with the hole and edge featured meshes as shown in fig. 1A, left image], because, combining prior art elements according to 
Regarding claim 6, Brennan discloses the method of claim 1, except, wherein the subdivision meshing process is performed according to a single zone nodeloop that is based on the first set of elements and the second set of elements.
However, Chen discloses, systems and methods are provided for quadrilateral mesh generation (abstract), where, as shown in fig. 1(A), local quadrilateral meshing uses a paving approach or a Q-Morph approach. For example, according to the paving approach, a row of quadrilateral elements is generated along an existing boundary, and another row of quadrilateral elements is generated inside of the boundary. The Q-Morph approach starts with a background mesh obtained by triangulation of a surface. An initial front is defined from one or more edges in the background mesh. An edge in the background mesh adjacent to only one triangle becomes part of the initial front. Each edge on the front is initially sorted according to a state of the edge which defines how the edge is to be used in forming a quadrilateral element. Angles between adjacent front edges determine the state of an individual front. For example, a minimum deviation energy is used for determining two new front edges (Col. 1, lines 38-60, fig. 1a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the local meshing technique disclosed by Chen to define the periphery of the hole feature and edge of the surface using applicable meshes (e.g. meshes 112-116 for hole feature, and/or meshes 128, 132-136 for edge features), thus defining boundary of the overall model surface and the holes, to obtain, wherein the subdivision meshing process is performed according to a single zone nodeloop that is based on the first set of elements and the second set of elements [e.g. subdivision meshing process is performed understood according to a single zone nodeloop (see e.g. fig 1A left image) produced based on the first set of elements and the second set of elements], because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would improve the final mesh generation approach by clearly defining the edge areas of the model first, and thereafter filling the segmented and defied portions with appropriate meshes as applicable.
Regarding system claims 12, 13 and 15, although wording is different, the material is considered substantially similar to that of method claims 3, 4 and 6 respectively as discussed above.
Regarding non-transitory computer-readable medium claims 18, 19 and 21, although wording is different, the material is considered substantially similar to that of method claims 3, 4 and 6 respectively as discussed above.
 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bernnan in view of Liang et al. (US 2013/0297267, hereinafter Liang).
 	Regarding claim 8, Brennan discloses the method of claim 1, except, further comprising translating a bounding box of the surface to a different 2D or 3D coordinate domain.
However Liang discloses a system for data representation of a model using CAD, where 2-dimensional or 3-dimensional model of the system is often suitable for this 0019). Liang further discloses, “Although other coordinate systems may require the solution of more complex and cumbersome equations than required by the use of Cartesian systems, manipulation and translation of coordinates within and between coordinate systems may be used” (¶0041). In ¶0049, Linag discloses again, “As previously discussed, it is to be appreciated that embodiments of the invention are not limited to analysis utilizing Cartesian grid systems, but may utilize other coordinate systems, including the analysis of fluid dynamic systems utilizing other coordinate systems, as well as translation of data between coordinate systems.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Brennan to incorporate the teaching of Liang of using convenient 2D and/or co-ordinate system in and possibly transforming between co-ordinate systems for ease of computation and understanding, to obtain, method further comprising translating a bounding box [since not defined, bounding box can reasonably be understood as any bounding structure in Brennan, e.g. hole/lop 110 in figs. 7a-d] of the surface to a different 2D or 3D coordinate domain, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would allow using coordinate system that yields faster results which is easier to understand and visualize.
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619